DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 1-10 and 12 are necessitated by Applicant’s amendment filed on Aug. 2, 2022. In particular, independent claim 1 has been amended to contain limitations regarding pellets and regarding uniformity. Therefore, claim 1 and claims 2-10 and 12 which ultimately depend on amended claim 1 are now different in scope from what they were at the time of the preceding Office action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites the phrase “chemical, shape, and morphological uniformity”. The term “uniformity” is not defined by the claims or specification.
The term “uniformity” is a relative term because it requires a comparison to another pellet having a different distribution of its chemical, shape, and morphological characteristics. However, the claims and specification do not provide such a point of comparison by which to judge the scope of the term.
The term “uniformity” is a subjective term because it requires one to exercise judgment with respect to whether any particular distribution of a pellet’s chemical, shape, and morphological characteristics would be considered “uniform” or else nonuniform. The specification does not contain a disclosure of an objective standard by which to determine whether or not any particular amounts of variation in chemical composition, shape, or morphology of the claimed pellets is a uniform or nonuniform amount of variation.
Absent any controlling definition or objective standard by which to judge the scope of the term, different persons may reach different conclusions as to the scope of “chemical, shape, and morphological uniformity”. See MPEP 2175.05(b)(IV). 
Because one of ordinary skill in the art would need to exercise subjective judgment to make such a determination, the claim as read in light of the specification does not set forth the scope of the claimed invention with reasonable clarity.
Claims 2-13 are ultimately dependent upon independent claim 1, and they are indefinite for the same reasons.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent No. 5,652,331 (herein “Forschner”) in view of the Plastics Technology article “INJECTION MOLDING: Why Pellet Size and Shape Are Important” (herein “Bozzelli”).
As to claims 1 and 6-10: Independent claim 1 recites a method of making a poly(p-dioxanone) polymer and the pellets thereof, and the process includes a step in which the unreacted monomer content is between about 15 and 35 mole percent. The claims further include a step of pelletizing the polymer and a step of storing pellets in a freezer or vacuum chamber. The claims do not set forth an amount of unreacted monomer in the claimed pellets. The reacted further steps have the ability to remove monomer (e.g. a vacuum chamber), but do not appear to have the ability to increase the monomer content. Therefore, the claimed pellets have a maximum monomer content of 35 mole percent, and they do not have a minimum monomer content.
Forschner describes a method of making poly(p-dioxanone) (see col. 3, ll. 20-47) including a step of forming pellets (see col. 3, ll. 41-43). The product is placed under vacuum for 2.5 hours at 115 °C to remove monomer (see col. 4, ll. 18-20). Forschner more generally discloses that the unreacted monomer is removed from the reaction product by evaporation or distillation under reduced pressure (see col. 3, ll. 35-40).
Forschner does not disclose that the pellets have chemical, shape, and morphological uniformity, as presently recited. Forschner also does not disclose the unreacted monomer content of the polymer or the pellets.
Bozzelli discloses that pellets should be uniform in size and shape to uniformly melt and to yield uniformly good or identical parts (see the first paragraph of the article).
In light of Bozzelli, one of ordinary skill in the art would have been motivated to make Forschner’s pellets with shape and morphological uniformity to make them suitable for making uniform injection molded parts. One of ordinary skill in the art would also have exercised ordinary creativity by making Forschner’s pellets with chemical uniformity to yield parts that are uniform in their composition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Forschner’s pellets with chemical, shape, and morphological uniformity.
In light of Forschner’s disclosure of the removal of unreacted monomer from the reaction product by evaporation or distillation under reduced pressure, one of ordinary skill in the art would have merely exercised ordinary creativity by carrying out such evaporation or distillation under reduced pressure at any desired pressure, temperature, and time based upon the desired degree of monomer removal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have reduced the monomer content of the pellets of poly(p-dioxanone) described by Forschner to any desired level, including amounts of 35% or less or amounts (corresponding to present claim 1) or of 4% or less (corresponding to present claim 10).
The further limitations of the present claim and the limitations of claims 6-9 are drawn to a method of making the poly(p-dioxanone) polymer and the pellets thereof, and these are therefore product-by-process limitations. Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e. that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. No criticality of the method steps of the claim has been demonstrated.
As to claims 2-3: Forschner further discloses an example of polymerization using the monofunctional initiator dodecanol in a molar ratio of initiator to monomer of about 980:1 (see Example 2 at col. 4, ll. 10-23). No criticality of the presently recited amount of catalyst or reaction time has been demonstrated.
As to claim 4: The cited example uses the catalyst tin octoate (see col. 4, l. 14).
As to claim 5: The present claim limits the identity of the optional dye recited in base claim 1. Because the dye is optional, Forschner and Bozzelli suggest a process according to the present claim notwithstanding the lack of disclosure of a dye in Forschner.
As to claim 12: Forschner further discloses an example of a poly(p-dioxanone) having a number average molecular weight of about 78,600 (see Example 3 at col. 3, ll. 25-41), and the weight average molecular weight must be at least this weight.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,028,222 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘222 claims a method of making poly(p-dioxanone) pellets comprising each of the presently recited steps (see claim 1 of US ‘222). The claims of US ‘222 do not specifically recite that the pellets have chemical, shape, and morphological uniformity, as is presently recited. Because the method claimed by US ‘222 has the same steps as the presently recited method, there is a reasonable basis to conclude that the method claimed by US ‘222 produces pellets having the same characteristics as the presently claimed pellets, including the same chemical, shape, and morphological uniformity characteristics. Claim 1 of US ‘222 therefore reads on present claim 1 in an anticipatory manner.
The further limitations of present claims 2-13 are adequately set forth in claims 2-13 of US ‘222.

Response to Arguments

Applicant’s arguments filed Aug. 2, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The rejections under 35 U.S.C. §§ 112(a) and 112(b) have been withdrawn in light of the amendments of the claims. 

The rejection under 35 U.S.C. § 102 over Datta has been withdrawn in light of the amendment of the claims to recite pellets rather than filaments.

In light of the amendment of the claims to recite pellets rather than filaments, a new ground of rejection has been set forth above under 35 U.S.C. § 103 over Forschner and Bozzelli, and a new ground of rejection has been set forth above on double patenting grounds over U.S. Patent No. 11,028,222 B2 which issued from parent application 16/202,454.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764